Citation Nr: 1548799	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-08 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected chronic hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran's chronic hepatitis C manifests intermittent fatigue and mild fatty infiltration of the liver without malaise, anorexia, dietary restriction or continuous medication, or incapacitating episodes. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic hepatitis C are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7354 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO granted service connection for chronic hepatitis C in a November 2008 rating decision and rated the condition 10 percent disabling (effective January 14, 2008).  The Veteran contends that an increased rating is warranted as his condition has worsened since his last evaluation. 

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. "Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citation omitted).  VA accordingly concentrates on the evidence that establishes the state of the veteran's disability in the period one year before the veteran files his claim through the date VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

Lay statements such as those made by the veteran are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  Once evidence is determined competent, the Board must decide whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran's chronic hepatitis C is currently rated as 10 percent disabling under DC 7354.  Nonsymptomatic hepatitis C is rated 0 percent disabling.  Hepatitis C is rated as 10 percent disabling if it causes intermittent fatigue, malaise, and anorexia, or if it creates incapacitating episodes (involving symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) that have a total duration in the past 12-month period of at least one week, but less than two weeks.  Hepatitis C is rated 20 percent disabling when it causes daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or when it produces  incapacitating episodes (with the same symptoms as listed in the 10 percent rating) that have a total duration in the past 12-month period of at least two weeks, but less than four weeks.  

Hepatitis C is rated 40 percent disabling if it manifests with daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or if it causes incapacitating episodes (with the same symptoms as listed in the 10 percent rating)  that have a total duration in the past 12-month period of at least four weeks, but less than six weeks.  Hepatitis C is rated 60 percent disabling when it produces daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or when it has incapacitating episodes (with the same symptoms as listed in the 10 percent rating)  that do not occur constantly and have a total duration of at least six weeks during the past 12- month period.  Hepatitis C with near-constant debilitating symptoms (with the same symptoms as listed in the 10 percent rating), is rated 100 percent disabling.  38 C.F.R. § 4.114.

Sequelae, such as cirrhosis or malignancy of the liver, should be rated under an appropriate DC, but should not use the same signs and symptoms as the basis for a rating under DC 7354 and a rating DC for sequelae.  38 C.F.R. § 4.114,  DC 7354.  For purposes of rating conditions under DC 7354, incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. 38 C.F.R. § 4.114, DC 7354.

In response to his claim for an increased rating, the Veteran was examined by VA in April 2010.  In the examination report, the VA examiner reviews the Veteran's history of hepatitis and current symptoms.  The Veteran reports that he has not experienced abdominal pain, distention, nausea, or vomiting in the past 12 months.  He also denies experiencing weakness, malaise, anorexia, abdominal distention, and jaundice.  The VA examiner notes that there has been no significant change in the Veteran's liver laboratory results since the previous VA examination, although the VA examiner mentions that the Veteran's liver - which is free of focal masses and fluid around the liver - has mild fatty infiltration.  The VA examiner states that the Veteran's condition is stable and there are no significant effects on his usual occupation or on his ability to do chores, shop, exercise, participate in sports and recreation, travel, feed himself, bathe, dress, or engage in toileting and grooming.

The Veteran has also received medical treatment from the Fayetteville VA Medical Center (VAMC).  In treatment records from December 2008 through July 2015, the Veteran denies experiencing fatigue, malaise, recent weight gain or loss, anorexia, nausea, vomiting, easy bruising, jaundice, or abdominal pain.  In October 2015, the Veteran mentions feeling tired, but he continues to deny symptoms of nausea, vomiting, joint pains, anorexia, and significant weight loss.  An October 2013 hepatology letter notes that the Veteran's liver shows fatty infiltration (though no masses or abnormal fluid around the liver).  During the claims period, the Veteran was not taking hepatitis C medication and a VA physician states in July 2015 that the Veteran was sufficiently stable that a prescription is not urgently necessary.

The Veteran also provided lay statements regarding his hepatitis C disability.  In his March 2010 claim and August 2010 notice of disagreement, the Veteran asserts that his hepatitis C has worsened over time, although he  provides no further details to demonstrate how his condition has declined.  The Board finds the Veteran competent to report his symptoms and their progress over time; the Board does not find these statements credible, however, as they do not supply specific symptoms or features of the Veteran's hepatitis C and the Veteran has not provided any evidence to demonstrate that he has the medical knowledge necessary to diagnose his condition or link any health issues to a specific condition.  In addition, the Veteran's statements directly contradict the VA examination report and VAMC records, in which the Veteran repeatedly denies experiencing symptoms of hepatitis C.

The Veteran reported feeling tired but the record does not demonstrate dietary restrictions or continuous medication requirements related to his hepatitis C.  The record also supports neither a finding of daily fatigue, malaise, and anorexia nor a finding that the Veteran has incapacitating episodes of fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain with a total duration of at least 2 weeks during the last twelve-month period.  Thus, the Board finds that the objective medical evidence is more probative regarding the severity of the service-connected hepatitis C and the disability does not most nearly approximate a 20 percent rating under DC 7354.
      
The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  The medical records reference fatty infiltration in the liver, which is neither a component of DC 7354 nor a symptom contemplated by any other DC, so its omission does not warrant a new DC.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable: the preponderance of the evidence is against the claim for a rating in excess of 10 percent for hepatitis C. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.
      
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test (based on the language of 38 C.F.R. § 3.321(b)(1)) for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  When comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the rating schedule encompasses the degree of disability throughout the appeal period and the Veteran's hepatitis symptoms, consisting of intermittent fatigue, directly correspond to the schedular criteria.  Therefore, the Board finds that the assigned schedular rating is adequate to rate the Veteran's hepatitis C, and referral for an extraschedular rating is not required.

Entitlement to a total disability based on individual unemployability (TDIU) is also an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to hepatitis C.  He is not currently employed but does work doing some handyman jobs; the April 2010 VA examination attributes his unemployment to his uncontrolled hypertension.  There is no medical evidence that the Veteran's hepatitis C interfered with his employment, nor has the Veteran stated that he is unable to work due to the service-connected hepatitis.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected hepatitis C.

In sum, the record does not support assigning a rating in excess of 10 percent for hepatitis C.  The Veteran alleges that his condition has worsened, but he does not provide examples of symptoms that have increased in severity, while the VA medical evaluation and treatment records report that the Veteran's condition remains stable and essentially asymptomatic.  In addition, the Board finds that applying other rating criteria would not lead to an increased rating, and requesting an extraschedular rating is unnecessary because the scheduler criteria are adequate and the effects of the disability are not exceptional.  Finally, the Board finds that a remand for TDIU is unnecessary because the record does not indicate that the Veteran's unemployment is related to his hepatitis C.  The Board therefore concludes that the evidence supports a continuation of the Veteran's 10 percent rating for hepatitis C and does not warrant a rating in excess of 10 percent during the claims period.  


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In claims for increased ratings for disabilities that are already service connected, the Court has held that in order to satisfy the first notice element, VA must notify the claimant that he needs to provide (or request that VA obtain) medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki (Vasquez-Flores III), 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake (Vasquez-Flores I), 22 Vet. App. 37, 43 (2008), rev'd in part sub. nom. Vasquez-Florez v. Shinseki (Vasquez-Flores II), 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  

In addition, the claimant must be notified that a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from 0 percent, i.e. noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Vazquez-Flores III, 24 Vet. App. at 98.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when notice regarding how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See id. at 106-07.  VA is not required to apprise him of alternative DCs or daily-life evidence; instead, VA must only provide what amounts to "generic" notice.  Id. at 99.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2010 letter, which included notice regarding the disability-rating and effective-date elements of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He therefore has received all required notice concerning his claim.  

As for the duty to assist, the Veteran did not report or provide any private medical records and VA has obtained the Veteran's VA treatment records from the claims period.  Moreover, VA provided the April 2010 VA medical examination in response to the Veteran's claim.

For these reasons, the Board finds that VA has complied with its notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 10 percent for chronic hepatitis C is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


